Citation Nr: 0616193	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for a left heel scar, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  In June 2005 the Board remanded the matter 
for additional medical records and a VA examination.  Those 
actions having been completed, the claim has been returned to 
the Board and is now ready for appellate disposition.

In a letter from the veteran received on March 23, 2006, the 
veteran claims a January 1974 surgery aggravated a venous 
problem in his legs.  His representative submitted a 
statement that the veteran may file a claim for compensation 
under 38 U.S.C.A. § 1151 in connection with this matter.  
This matter is not currently before the Board and is referred 
to the RO for clarification of the issue and appropriate 
action. 

Additionally, in the Board remand of June 2003, the issues of 
service connection for phlebitis, yellow jaundice and earlier 
effective date for a compensable rating for the left heel 
were raised and referred to the RO for appropriate action.  
None has been taken as of this date and they are again 
referred for action by the RO.  


FINDING OF FACT

The veteran's service-connected scar of the left heel is not 
manifested by any pain, instability, or limitation of 
function and is not deep.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
heel scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Left Heel Scar

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  However, the 
current level of disability is of primary concern in a claim 
for an increased rating, and the more recent evidence is 
generally the most relevant in such a claim because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran essentially contends he is entitled to an 
increased rating for his left heel scar because the current 
rating assigned does not accurately reflect the severity of 
his disability.  A rating decision of April 1946 granted 
service connection for the scar and assigned a noncompensable 
rating.  In June 1956 the rating was increased to 10 percent 
pursuant to diagnostic code (DC) 7804.  While the veteran 
sought an increase in an October 2000 claim, this evaluation 
has been continued through the most recent rating decision of 
April 2002.  The veteran appealed the April 2002 decision.

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002. See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49, 590 (codified at 38 
C.F.R. § 4.118 (2004)).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran. If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation. 
VAOPGCPREC 3-00.

The veteran was provided the revised rating criteria in 
correspondence dated in January 2005. The AMC considered 
those criteria in continuing the 10 percent rating assigned. 
The veteran was then given the opportunity to submit evidence 
and argument in response. The Board finds, therefore, that it 
can consider the original and revised version of the rating 
criteria without prejudice to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (the Board is precluded from 
considering new law that the RO has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 offered ratings 
higher than 10 percent, but dealt with scars to the head, 
face, or neck, or scars that were the result of burns. As 
none of those apply to the veteran's scar in this case, they 
are discussed no further. DC 7803 provided solely a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration. DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. DC 7805 for other scars indicated 
that other scars were to be evaluated based on the limitation 
of function of the part affected. 38 C.F.R. § 4.118 (2001).

In this case, for the veteran's scar to warrant an evaluation 
in excess of 10 percent under the old criteria, it would need 
to be disfiguring on his head, face, or neck, or, be the 
result of a burn. The veteran's scar clearly does not meet 
these criteria.  Alternatively, it would need to cause 
limitation of motion.  While there is some evidence the 
veteran experiences limited motion in his left leg and ankle, 
there is no objective medical evidence specifically 
attributing this to his scar.  Rather, the medical evidence 
was insufficient as to the relationship between the veteran's 
ulcerations, swelling, venous stasis, and other leg problems 
and his left heel scar, thus prompting the June 2005 remand.  
The January 2006 VA examination conducted pursuant to the 
remand order distinguishes the veteran's problems with is 
left leg and ankle, to include limited motion, from his left 
heel scar.  The examiner found no relation between the 
veteran's superficial left heel scar and his chronic venous 
insufficiency and/or history of chronic venous ulcerations on 
the left lower extremity.  Instead, the examiner found the 
veteran's lower leg problems are most likely the result of 
post-phlebitic syndrome due to chronic venous insufficiency, 
which are non-service connected conditions.  For these 
reasons, the Board concludes that an increased evaluation 
under the old criteria is not warranted.

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case. While DC 7801 offers evaluations 
higher than 10 percent for scars, other than on the head, 
face, or neck, it requires that they be deep or cause limited 
motion.  The remaining applicable codes do not provide rating 
in excess of 10 percent. Specifically, DC 7802 applies to 
scars, other than on the head, face, or neck, that are 
superficial and do not cause limited motion. A superficial 
scar is one not associated with underlying soft tissue 
damage. To be compensable under this DC, the scar must cover 
an area or areas of 144 square inches or greater.  DC 7803 
provides a 10 percent evaluation for scars that are 
superficial and unstable. An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination. Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805. 38 C.F.R. § 4.118 (2005).

Here, as under the old criteria, the veteran's scar does not 
warrant a rating in excess of 10 percent. It does not cause 
limitation of motion, as discussed above nor is there 
evidence that it is deep.  Records from April 1956 indicate 
the scar was 1.5 inches by 1/8 of an inch.  A rating of 20 
percent under DC 7801 requires the scar to comprise an area 
exceeding 12 square inches.  Thus, an evaluation in excess of 
10 percent under the new criteria is not warranted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increase. Therefore, the 
benefit of the doubt provision does not apply. An increased 
evaluation under either the old or new criteria for scars is 
not warranted.

In the Post-Remand Brief, the veteran's representative 
additionally seeks an extraschedular rating for the veteran's 
scar.  The Board also finds that there is no objective 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran is retired and 
frequent hospitalizations associated specifically with the 
scar have not been noted.  Nor is the veteran's disability 
one excluded from the VA Rating Schedule.  Rather, 
superficial, painful scars are addressed by DC 7804 and 
related diagnostic codes as discussed above.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2006, February 2004, August 2002, 
and July 2001.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
The veteran's case was advanced on the docket, pursuant to 
his motion and the requirements of 38 C.F.R. § 20.900(c)(3) 
(2005).

The Board additionally notes that the veteran's 
representative, in the Post-Remand Brief, alleges 
noncompliance by the RO with the Board's remand order of June 
2005 and seeks a second remand.  The representative argues 
that pursuant to the remand, the VA examiner was supposed to 
attempt to reconcile statements contained in the April 2002 
VA and February 2004 examinations with his or her opinion if 
necessary.  (emphasis added).  The veteran's representative 
argues that the January 2006 VA examiner did not do this and 
accordingly, a second remand is required.  

The Board disagrees and finds there has been substantial 
compliance with the remand order of June 2005.  The April 
2002 examination findings, which are against the veteran's 
claim, found no scar of the left heel and chronic ulceration 
secondary to venous insufficiency.  The February 2004 
examination findings, which are in support of the veteran's 
claim, found it was as likely as not that the veteran's 
initial injury has resulted in the current skin breakdown and 
pain.  While the January 2006 VA examiner did not 
specifically address these prior statements, the Board finds 
such specific references to be unnecessary.  The examiner 
rendered a diagnosis based on the veteran's current 
complaints, medical history, physical examination, and review 
of the entire claims file, including the April 2002 and 
February 2004 statements.  The January 2006 examination 
report sufficiently and comprehensively provides the 
information sought by the Board in the June 2005 remand order 
and as such, a second remand of the matter is not required.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

An evaluation in excess of 10 percent for a left heel scar is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


